Citation Nr: 1447831	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-41 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder of the legs.

2.  Entitlement to service connection for a right shoulder disability, including as secondary to service-connected degenerative arthritis of the left shoulder.

3.  Entitlement to an increased disability rating (or evaluation) for degenerative arthritis of the left shoulder in excess of 40 percent.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1979 to December 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for a leg injury, an April 2011 rating decision which, in pertinent part, denied service connection for a right shoulder disability, and a March 2010 rating decision which granted an increased disability rating of 40 percent for the service-connected degenerative arthritis of the left shoulder, effective April 1, 2010, and denied a TDIU.  The issue of service connection for a disorder of the legs was previously before the Board, and denied, in a March 2013 decision.  

The Veteran appealed the March 2013 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2014 Order, the Court granted a Joint Motion for Partial Remand (JMR), which vacated and remanded the issue of service connection for a disorder of the legs.  Specifically, the parties agreed in the JMR that the Board erred in failing to find that the Veteran's assertions that he injured his legs and knees while parachuting in service warranted a VA medical examination and opinion. 

The Board now remands the issue of service connection for a disorder of the legs to obtain the necessary VA medical examination and opinion.  This additional development is required in order to provide an adequate statement of reasons and bases in the analysis of this issue.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).  

As to the issue of service connection for a right shoulder disability, including as secondary to service-connected degenerative arthritis of the left shoulder, the Board notes that service connection for a right shoulder disability was initially denied in a RO rating decision dated September 2, 2009, and mailed to the Veteran on September 3, 2009.  As no notice of disagreement (NOD) was subsequently filed, in the April 2011 rating decision the RO first considered whether new and material evidence had been received to reopen the issue; however, as the Board finds that the September 2, 2009 rating decision did not become final as to the issue of service connection for a right shoulder disability (because additional evidence was received within one year of the decision, see 38 C.F.R. § 3.156(b)), the Board need not consider whether new and material evidence was received to reopen that issue in the instant matter.

Specifically, in the September 2, 2009 rating decision, the RO based its denial on a June 2009 VA shoulder examination which found that the Veteran had no limitation of motion in his right shoulder and no diagnosed disability.  A September 8, 2009 VA medical document associated with the record reflects that the Veteran had pain in his right shoulder with loss of range of motion.  This VA medical record was new and material evidence as defined in 38 C.F.R. § 3.156(b) (2014), and was constructively received within one year of the September 3, 2009 notice of the September 2, 2009 rating decision.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency).  As such, because a subsequent rating decision was not issued by the RO considering this new and material evidence, the September 2, 2009 decision did not become final, and the Board need not consider whether new and material evidence is necessary to reopen the issue of service connection for a right shoulder disability in the instant decision.  38 C.F.R. § 3.156(b). 

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

VA Examination Law and Regulation

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service Connection for a Disorder of the Legs

A September 2010 VA treatment (medical) record reflects that the Veteran has traumatic arthritis of the left knee.  Further, the Veteran has advanced throughout the course of this appeal that parachuting in service caused him to injure his legs.  There has been no previous VA leg examination to determine the extent of the Veteran's leg disabilities and whether such disabilities are related to service.  For these reasons, and pursuant to the January 2014 Court Order, the Board finds that a remand to obtain such an examination and opinion is warranted.

Service Connection for a Right Shoulder Disability

The Veteran was originally denied service connection for a right shoulder disability in the September 2009 RO rating decision because the VA examiner at the June 2009 VA examination did not find that the Veteran had a right shoulder disability.  As such, no direct service connection opinion was rendered.  Subsequently, the Veteran received a VA right shoulder examination in January 2011; however, the only opinion requested was whether the diagnosed degenerative arthritis of the right distal clavicle was caused or aggravated by the service-connected left shoulder disability.  The record reflects that the Veteran has previously advanced that he injured both shoulders in an in-service parachuting accident.  As such, a direct service connection opinion is necessary.

Further, VA medical records reflect that the Veteran tore his right rotator cuff in October 2010 when he attempted to lift a ladder off the top of a truck.  He subsequently underwent surgery for the injury in February 2011.  The VA examiner at the January 2011 VA right shoulder examination failed to diagnose the Veteran with a right rotator cuff injury.  Throughout the course of this appeal the Veteran has advanced that his service-connected left shoulder injury has caused him to favor his right arm, resulting in subsequent damage and disability; therefore, an opinion is necessary as to whether the Veteran tore his right rotator cuff due to his favoring his right arm over his left when unloading the ladder from the truck.

Increased Disability Rating for Degenerative Arthritis of the Left Shoulder 
and Entitlement to a TDIU

A March 2010 rating decision of the RO granted an increased disability rating of 40 percent for the service-connected degenerative arthritis of the left shoulder, effective April 1, 2010, and denied a TDIU.  In March 2011, the Veteran submitted a timely NOD to the March 2010 rating decision as to these issues.  A statement of the case (SOC) was not subsequently issued to the Veteran.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination(s) in order to assist in determining the current nature and etiology of any identified leg and right shoulder disabilities.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

Leg Disorder

A)  Does the Veteran have a currently diagnosed disability of either leg?  If no such disability is identified, the VA examiner should address the September 2010 VA medical record diagnosing the Veteran with traumatic arthritis of the left knee.

B)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified leg disability had its onset during active service, including as due to a parachuting accident?


Right Shoulder Disorder

A)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified right shoulder disability had its onset during active service, including as due to a parachuting accident?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected left shoulder disability caused any identified right shoulder disability?  In particular, the Veteran should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran tore his right rotator cuff because he had been favoring his right arm due to his left shoulder disability.

C)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected left shoulder disability aggravated (that is, permanently worsened in severity) any identified right shoulder disability?

If it is the examiner's opinion that there is aggravation of a right shoulder disability, he or she should identify the baseline level of severity of the identified disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

2.  Then readjudicate the issues of entitlement to service connection for a disorder of the legs and for a right shoulder disability, including as secondary to service connected degenerative arthritis of the left shoulder.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

3.  Issue a SOC which addresses the issues of an increased disability rating for degenerative arthritis of the left shoulder in excess of 40 percent and entitlement to a TDIU.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

